tcmemo_2010_215 united_states tax_court curtis f zastrow petitioner v commissioner of internal revenue respondent docket no 2994-09l filed date curtis f zastrow pro_se alicia a mazurek and alexandra e nicholaides for respondent memorandum opinion paris judge on date respondent mailed to petitioner a notice_of_determination concerning collection action s which sustained the filing of a notice_of_federal_tax_lien nftl with respect to petitioner’s assessed income_tax_liability for tax years and petitioner alleges that he never received a notice_of_deficiency for those tax years and was denied an opportunity to contest the underlying tax_liabilities the issues for decision are whether petitioner was provided the opportunity to challenge the assessed tax_liability for tax years and and whether respondent’s determination to sustain the filing of the nftl was an abuse_of_discretion background some of the facts and exhibits have been stipulated and are incorporated herein by reference at the time the petition was filed and during the tax years and petitioner resided and received his mail at midland michigan petitioner is employed as a consultant for nonprofit_organizations petitioner failed to file income_tax returns for tax years and pursuant to sec_6020 respondent filed for each of those years a substitute for return using third-party reporting of income paid to curtis zastrow of midland michigan respondent sent petitioner notices of deficiency for tax years and on date and date respectively petitioner failed to file a petition contesting either notice_of_deficiency and the tax wa sec_1all section references are to the internal_revenue_code_of_1986 as amended assessed respondent sent petitioner a notice_of_intent_to_levy pursuant to sec_6330 in date petitioner timely requested and was granted a collection_due_process cdp levy hearing in may of for tax years and where he was advised that he was ineligible for any collection alternative unless and until he filed his delinquent tax returns for tax years and petitioner never filed those returns and respondent ultimately issued a notice_of_determination sustaining the levy respondent mailed petitioner a notice_of_deficiency for tax_year on date yet again petitioner did not file a petition with this court on date respondent filed a nftl against petitioner for unpaid income taxes for tax years and subsequently petitioner filed a timely request with respondent for a cdp hearing petitioner was assigned an appeals account resolution specialist aar specialist who corresponded with petitioner and informed him that to qualify for collection alternatives he would need to file his income_tax returns for and and submit a form 433-a collection information statement for wage earners and self-employed individuals to assist respondent in determining feasible collection 2the levy is not at issue and the court notes the proceedings therein for purposes of establishing the chronology of events leading to the nftl and that petitioner has had one or more opportunities to dispute the underlying tax_liabilities for tax years and alternatives petitioner neither filed income_tax returns for tax years and nor provided the aar specialist with the collection information statement the aar specialist scheduled a telephone cdp hearing with petitioner for date however petitioner did not participate in the scheduled hearing the aar specialist then rescheduled the cdp hearing for date and requested that petitioner provide further information for consideration petitioner did not take part in the rescheduled hearing but requested a face-to-face hearing the aar specialist denied this request and subsequently sent to petitioner a notice_of_determination sustaining the nftl for tax years and petitioner then filed a timely petition with this court discussion petitioner argues that he did not receive a notice_of_deficiency for tax_year or that respondent’s aar specialist abused her discretion by denying him a face-to- face hearing and that respondent’s aar specialist abused her discretion when she sustained the filing of the nftl this court holds that the validity of the underlying liability is not properly before the court and that respondent’s aar specialist 3trial was held on date with posttrial briefs due on date petitioner failed to file a timely brief on date this court granted petitioner’s motion for an extension of time to file his brief to date petitioner has failed to file the brief did not abuse her discretion when she denied petitioner a face- to-face hearing or when she sustained the filing of the nftl for tax years and a standard of review under sec_6321 if a person liable to pay any_tax neglects or refuses to pay the same after demand the amount shall be a lien in favor of the united_states upon all property and rights to property belonging to such person a taxpayer may appeal the filing of a nftl to the internal_revenue_service under sec_6320 by requesting an administrative hearing if the hearing culminates in an adverse determination the taxpayer is afforded the opportunity for judicial review of the determination in the tax_court pursuant to sec_6330 petitioner seeks review of respondent’s determination where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 115_tc_35 where the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 the court has described the standard by which the commissioner’s determinations in cdp cases are reviewed for abuse_of_discretion as entailing an inquiry whether the determination is arbitrary capricious clearly unlawful or without sound basis in fact or law 122_tc_32 revd on other grounds 439_f3d_1009 9th cir see also 112_tc_19 when a taxpayer seeks judicial review of a notice_of_determination the court has authority to consider a sec_6330 issue only if it was properly raised in the cdp hearing 129_tc_107 sec_301_6320-1 q a-f3 proced admin regs an issue is not properly raised if the taxpayer fails to present appeals any evidence with respect to that issue after being given a reasonable opportunity to do so sec_6330 provides that at a cdp hearing a person may challenge the existence or amount of the underlying tax_liability if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability petitioner argues that he did not receive a notice_of_deficiency for tax_year or and therefore he can challenge the underlying liabilities the court disagrees respondent presented evidence that the notices of deficiency were mailed to petitioner’s last_known_address and the record reflects that petitioner continues to reside at the same address petitioner failed to provide any evidence other than his own uncorroborated testimony to prove that he did not receive those notices on the basis of the evidence respondent provided the court is satisfied that those notices were sent to the proper address and received by petitioner therefore the court determines that petitioner cannot challenge the underlying liabilities for tax years and because he has received a notice_of_deficiency for each year at issue and had a prior opportunity to challenge the tax_liability for each year furthermore petitioner had a previous opportunity to challenge his underlying tax_liabilities for the tax years and a due process hearing on the notice_of_intent_to_levy constitutes a prior opportunity to raise and challenge an underlying tax_liability within the meaning of sec_6330 and the regulations 126_tc_356 b face-to-face hearings petitioner contends that his hearing was not fair and impartial because he was denied a face-to-face hearing the court disagrees petitioner was not improperly deprived of a face-to-face cdp hearing see lindberg v commissioner tcmemo_2010_67 granger v commissioner tcmemo_2009_258 citing 464_fsupp2d_474 d md and 372_fsupp2d_1053 s d ohio generally there is no abuse_of_discretion in the irs’ refusal of a face-to-face hearing when a taxpayer fails to present nonfrivolous arguments file past-due returns and submit financial statements as a prerequisite to a collection alternative see 363_fedappx_675 10th cir affg tcmemo_2009_110 rice v commissioner tcmemo_2009_169 summers v commissioner tcmemo_2006_219 the aar specialist considered the information offered by petitioner and gave him the opportunity to provide the appropriate information in order to qualify for a face-to-face hearing petitioner neither provided the requested information nor filed past-due returns as was also requested consequently the aar specialist did not abuse her discretion when she denied petitioner a face-to-face hearing c filing of the nftl because petitioner was not in compliance with his tax obligations respondent’s filing of a tax_lien was appropriate it is not an abuse_of_discretion for appeals to reject collection alternatives where a taxpayer has not complied with current tax obligations giamelli v commissioner supra pincite other than the cdp request form and despite being provided with two opportunities to do so petitioner presented no evidence to the aar specialist to support any of his claims the aar specialist based her review on the case file and transcripts of prior correspondence with petitioner and found that petitioner failed to file delinquent tax returns failed to provide a requested collection information statement and did not qualify for any collection alternatives therefore the court finds that the aar specialist did not abuse her discretion when she sustained the filing of the nftl on the basis of the record the court finds that petitioner was given the opportunity to challenge the underlying tax_liabilities and that the aar specialist did not abuse her discretion in determining that the nftl filing was appropriate to reflect the foregoing decision will be entered for respondent
